UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6995



CHRISTOPHER I. MURRAY,

                                            Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE STATE OF MARYLAND;
U.S. IMMIGRATION & NATURALIZATION SERVICE;
BENEDICT I. FERRO, District Director; JAMES D.
HOLLIS, Deportation Officer,
                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
1704-AMD)


Submitted:   September 25, 1997           Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher I. Murray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order declining to

issue a writ of mandamus under 28 U.S.C. § 1361 (1994). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm the order. See 8 U.S.C.A.
§ 1252a(a)(3)(B) (West Supp. 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2